Case 2:20-cv-05554-RSWL-AGR Document 17 Filed 04/22/21 Page 1 of 17 Page ID #:309



    1
    2
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT

    9                    CENTRAL DISTRICT OF CALIFORNIA

  10
  11
        JOHN DOE 1, an individual;              CV 20-05554-RSWL-AGRx
  12
        and JOHN DOE 2, an                      ORDER re: Motion to
  13    individual,                             Dismiss Portions of
  14                  Plaintiffs,               Plaintiffs’ Second Amended
                                                Complaint [13]
  15          v.
  16
        UNITED AIRLINES, INC., an
  17    Illinois corporation; ROE
  18    1, an individual; ROE 2,
        an individual; ROE 3, an
  19    individual; and ROES 4
        through 50, inclusive,
  20
                      Defendants.
  21
  22          Plaintiffs John Doe 1 (“Doe 1”) and John Doe 2
  23    (“Doe 2”) (collectively, “Plaintiffs”) assert seven
  24    causes of action against Defendants United Airlines,
  25    Inc. (“United”), Roe 1, Roe 2, Roe 3, and Roes 4 through
  26    50, inclusive (collectively, “Defendants”).                 Before the
  27    Court is Defendant United Airlines, Inc.’s (“United”)
  28    Motion to Dismiss Portions of Plaintiffs’ Second Amended
                                            1
Case 2:20-cv-05554-RSWL-AGR Document 17 Filed 04/22/21 Page 2 of 17 Page ID #:310



    1   Complaint (the “Motion”) [13].
    2          Having reviewed all papers submitted pertaining to
    3   the Motion, the Court NOW FINDS AND RULES AS FOLLOWS:
    4   the Court GRANTS in part and DENIES in part United’s
    5   Motion.
    6                               I.    BACKGROUND
    7   A.     Factual Background
    8          Plaintiffs allege the following in their Second
    9   Amended Complaint (“SAC”):
  10           Doe 1 is an African American male adult and
  11    professional athlete in the NFL who resides in New
  12    Jersey.     SAC ¶ 1, ECF No. 12.           Doe 2 is an African
  13    American male adult who resides in Pennsylvania.                    Id.
  14    ¶ 2.    United is an airline incorporated in Delaware and
  15    headquartered in Illinois.              Id. ¶ 4.     Roes 2 and 3
  16    (collectively, “Flight Attendants”) are two of United’s
  17    flight attendants.         Id. ¶¶ 7-8.
  18           Plaintiffs were passengers on a United flight from
  19    Los Angeles to Newark (the “Flight”) that was scheduled
  20    to depart Los Angeles at 11:15 p.m.                 Id. ¶ 40.
  21    Plaintiffs were seated in the same row as Roe 1
  22    (“Assailant”), a middle-aged Caucasian woman.                   Id. ¶¶ 6,
  23    41.    Assailant boarded the plane after a majority of the
  24    plane had already taken their seats, appearing
  25    disheveled and unbalanced.              Id. ¶ 45.     Doe 2 helped
  26    Assailant put her bags in the overhead bin.                 Id.
  27           As Assailant took her seat, she began harassing Doe
  28    1, who was wearing a face mask due to COVID-19.                   Id.

                                            2
Case 2:20-cv-05554-RSWL-AGR Document 17 Filed 04/22/21 Page 3 of 17 Page ID #:311



    1   ¶ 46.     Specifically, Assailant began hitting Doe 1’s arm
    2   and elbowing him, told him he was frightening, ordered
    3   him to move to the front of the airplane, and questioned
    4   why he had a mask on.          Id.       Twenty-five minutes later,
    5   Plaintiffs saw Assailant taking an unknown prescription
    6   medication.      Id. ¶ 47.      Doe 2 notified Roe 2, a flight
    7   attendant, that Assailant was harassing Doe 1, cursing,
    8   and being belligerent and disruptive.               Id. ¶ 48.      Roe 2
    9   told Doe 2 that he would come to Plaintiffs’ row to
  10    check on them, but Roe 2 ignored Doe 2’s complaint and
  11    did not come to check on Plaintiffs.               Id.
  12          After Doe 2 returned to his seat, Assailant
  13    continued to harass Doe 1 by making unwanted sexual
  14    advances toward Doe 1 and engaging in verbal and/or
  15    physical conduct of a sexual nature toward Doe 1,
  16    including groping and massaging Doe 1’s knees and
  17    thighs.     Id. ¶ 49.      Because he was fearful of the
  18    perception of being a male victim and the racial stigma
  19    of being a young African American male, Doe 1 patiently
  20    pleaded for Assailant to stop and removed her hand.                    Id.
  21    Doe 2 then quickly went to Roe 2 to notify him again of
  22    Assailant’s inappropriate behavior, but Roe 2 ignored
  23    Doe 2’s second complaint and no actions were taken by
  24    United employees.        Id. ¶¶ 49-50.
  25          Seventy-five minutes after the Flight’s scheduled
  26    departure, Assailant intensified her sexual assault and
  27    abuse of Doe 1 by staring at him while grabbing and
  28    groping his quadriceps and then stroking her hand across

                                             3
Case 2:20-cv-05554-RSWL-AGR Document 17 Filed 04/22/21 Page 4 of 17 Page ID #:312



    1   his lap toward the inside of his leg near his genitals.
    2   Id. ¶ 51.       Doe 1 immediately removed her hand and
    3   pleaded with Roe 3, another United flight attendant, who
    4   was walking past.           Id.     Roe 3 issued a verbal warning to
    5   Assailant, but neither Roe 2 nor Roe 3 took any further
    6   action.     Id.
    7         Assailant then put her hand through Doe 1’s jacket
    8   and caressed his chest and pecs, working her way up to
    9   his face.       Id. ¶ 52.         While touching Doe 1’s face,
  10    Assailant grabbed Doe 1’s penis and ripped off his face
  11    mask.     Id.     Doe 1 jumped up from his seat and complained
  12    in front of the entire plane that Assailant was
  13    “touching me.”        Id.     Feeling embarrassed and
  14    uncomfortable, Doe 1 rushed to notify Roe 2, who at the
  15    time was in the rear of the plane.               Id.    While Doe 1
  16    went to go notify Roe 2, Assailant moved to Doe 1’s seat
  17    and grabbed Doe 2’s leg and groin area.                 Id. ¶ 53.
  18          When Roe 2 came to Plaintiffs’ row, he asked, “is
  19    this the same lady?”              Id. ¶ 54.   Assailant admitted she
  20    was drinking and had taken pills.               Id.    Roe 2 then moved
  21    Assailant to another row, and Plaintiffs believe
  22    Assailant was thereafter moved a second time to a row
  23    without any other passengers for being disruptive.                    Id.
  24    United issued a $150.00 voucher each to Doe 1 and Doe 2.
  25    Id. ¶ 55.
  26    B.    Procedural Background
  27          On May 18, 2020, Plaintiffs filed their original
  28    Complaint [1-1] in the Superior Court of California,

                                               4
Case 2:20-cv-05554-RSWL-AGR Document 17 Filed 04/22/21 Page 5 of 17 Page ID #:313



    1   County of Los Angeles.           Plaintiffs filed their First
    2   Amended Complaint (“FAC”) [1-3] on May 20, 2020.                   United
    3   removed [1] the Action to this Court on June 23, 2020.
    4         On September 25, 2020, the Court granted in part
    5   and denied in part [11] United’s Motion to Dismiss
    6   Portions of Plaintiffs’ FAC.             On October 13, 2020,
    7   Plaintiffs filed their SAC [12], alleging seven causes
    8   of action: (1) violation of the Unruh Act; (2) sexual
    9   assault; (3) sexual battery; (4) battery;
  10    (5) intentional infliction of emotional distress;
  11    (6) negligence; and (7) negligent hiring, training,
  12    supervision, and retention.             See generally SAC.
  13          United filed the instant Motion [13] on October 26,
  14    2020.     Plaintiffs opposed [14] on November 10, 2020, and
  15    United replied [15] on November 16, 2020.
  16                               II.    DISCUSSION
  17    A.    Legal Standard
  18          Federal Rule of Civil Procedure (“Rule”) 12(b)(6)
  19    allows a party to move for dismissal on one or more
  20    claims if a pleading fails to state a claim upon which
  21    relief can be granted.           Fed. R. Civ. P. 12(b)(6).          Under
  22    Rule 8(a), a complaint must contain “a short and plain
  23    statement of the claim showing that the pleader is
  24    entitled to relief” to give the defendant “fair notice
  25    of what the . . . claim is and the grounds upon which it
  26    rests.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
  27    (2007); see Fed. R. Civ. P. 8(a).              Dismissal is proper
  28    “where the complaint lacks a cognizable legal theory or

                                            5
Case 2:20-cv-05554-RSWL-AGR Document 17 Filed 04/22/21 Page 6 of 17 Page ID #:314



    1   sufficient facts to support a cognizable legal theory.”
    2   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097,
    3   1104 (9th Cir. 2008) (citing Balistreri v. Pacifica
    4   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988)).
    5         “To survive a motion to dismiss, a complaint must
    6   contain sufficient factual matter, accepted as true, to
    7   ‘state a claim to relief that is plausible on its
    8   face.’”     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
    9   (quoting Twombly, 550 U.S. at 570).              While a complaint
  10    need not contain detailed factual allegations, it must
  11    provide more than “labels and conclusions” or “a
  12    formulaic recitation of the elements of a cause of
  13    action.”     Twombly, 550 U.S. at 555.           The plaintiff must
  14    allege enough facts “to raise a right to relief above
  15    the speculative level.”          Id.    In evaluating a Rule
  16    12(b)(6) motion, a court must take all well-pleaded
  17    allegations of material fact as true and construe them
  18    in the light most favorable to the nonmovant.                  Great
  19    Minds v. Off. Depot, Inc., 945 F.3d 1106, 1109 (9th Cir.
  20    2019).     A court may generally consider only “the
  21    complaint itself and its attached exhibits, documents
  22    incorporated by reference, and matters properly subject
  23    to judicial notice.”         In re NVIDIA Corp. Sec. Litig.,
  24    768 F.3d 1046, 1051 (9th Cir. 2014).
  25    B.    Discussion
  26          United moves to dismiss Plaintiffs’ first cause of
  27    action for violation of the Unruh Act, prayer for treble
  28    damages and attorneys’ fees, and prayer for punitive

                                            6
Case 2:20-cv-05554-RSWL-AGR Document 17 Filed 04/22/21 Page 7 of 17 Page ID #:315



    1   damages.     Mot. to Dismiss Portions of Pls.’ SAC (“Mot.”)
    2   2:1-9, ECF No. 13.
    3         1.   Violation of the Unruh Act
    4         United argues that Plaintiffs’ first cause of
    5   action for violation of the Unruh Act should be
    6   dismissed because they fail to plead specific facts in
    7   their SAC to establish that: (a) “Plaintiffs’ protected
    8   characteristic was a motivating factor for the alleged
    9   discrimination”; and (b) “United’s actions were
  10    intentionally discriminatory.”             Id. at 9:17-21.
  11          The Unruh Act provides, in relevant part:
  12          All persons within the jurisdiction of this
  13          state are free and equal, and no matter what
              their sex, race, color, religion, ancestry,
  14          national origin, disability, medical condition,
              genetic information, marital status, sexual
  15          orientation, citizenship, primary language, or
              immigration status are entitled to the full and
  16          equal accommodations, advantages, facilities,
              privileges,   or  services   in   all  business
  17          establishments of every kind whatsoever.

  18    Cal. Civ. Code § 51(b).
  19          To state a claim for discrimination under the Unruh
  20    Act, a plaintiff must allege: (1) that he was denied
  21    full and equal accommodations, advantages, facilities,
  22    privileges, or services in a business establishment;
  23    (2) that his protected characteristic was a motivating
  24    factor for this denial; (3) that defendant’s denial was
  25    the result of its intentional discrimination against
  26    plaintiff; and (4) that the defendant’s wrongful conduct
  27    caused him to suffer injury.            See Grundy v. Walmart
  28    Inc., No. CV 18-1720-PSG (SKX), 2018 WL 5880914, at *3

                                            7
Case 2:20-cv-05554-RSWL-AGR Document 17 Filed 04/22/21 Page 8 of 17 Page ID #:316



    1   (C.D. Cal. June 22, 2018) (citing Phillips v. P.F.
    2   Chang’s China Bistro, Inc., No. 5:15-cv-00344-RMW, 2015
    3   WL 4694049, at *7 (N.D. Cal. Aug. 6, 2015)).
    4         The Court previously dismissed Plaintiffs’ Unruh
    5   Act claim on the ground that the FAC lacked
    6   nonconclusory allegations as to intentional
    7   discrimination.        See Order re: United’s Mot. to Dismiss
    8   Portions of Pls.’ FAC 13:5-14:2, ECF No. 11.                 The SAC
    9   fails to remedy these deficiencies.              Plaintiffs insert
  10    the words “purposefully,” “intentionally,” and
  11    “intentional” into several allegations, see SAC ¶¶ 62,
  12    65, 69, but, as United argues and the Court previously
  13    informed Plaintiffs, conclusory allegations are
  14    insufficient to state a claim.             See Starr v. Baca, 652
  15    F.3d 1202, 1216 (9th Cir. 2011) (“[A]llegations in a
  16    complaint or counterclaim may not simply recite the
  17    elements of a cause of action, but must contain
  18    sufficient allegations of underlying facts to give fair
  19    notice and to enable the opposing party to defend itself
  20    effectively.”).        Plaintiffs must plead sufficient
  21    factual content to “allow[] the court to draw the
  22    reasonable inference that the defendant is liable for
  23    the misconduct alleged.”           Iqbal, 556 U.S. at 678 (citing
  24    Twombly, 550 U.S. at 556).
  25          Plaintiffs contend that that their “central
  26    allegation is that based on Plaintiffs’ gender, age, and
  27    race, Defendants intentionally and actively ignored
  28    Plaintiffs’ complaints and that there was a lack of

                                            8
Case 2:20-cv-05554-RSWL-AGR Document 17 Filed 04/22/21 Page 9 of 17 Page ID #:317



    1   and/or failure to enforce adequate policies and
    2   procedures for a proper response to Assailant’s sexual
    3   assault and harassment,” and that the allegations in
    4   paragraphs 67 and 68 of the SAC “sufficiently detail how
    5   and why the alleged ignoring of Plaintiffs’ complaints
    6   or pleas for help was racially motivated.”                 Pls.’ Opp’n
    7   to United’s Mot. to Dismiss Portions of Pls.’ SAC
    8   (“Opp’n”) 4:10-5:4, ECF No. 14.             Specifically,
    9   Plaintiffs point to the following allegations:
  10          67. The   substantial   motiving   reason   for
              UNITED, FLIGHT ATTENDANTS, and ROES 4 through
  11          50’s, lack of and/or failure to enforce
              adequate policies and procedures for the proper
  12          response to in-flight sexual assaults was
              PLAINTIFFS’ gender, age, and race. Their
  13          conduct, taken in its totality, amounted to
              intentional discrimination based on PLAINTIFFS’
  14          age, sex, and race. UNITED, FLIGHT ATTENDANTS,
              and ROES 4 through 50, overlooked, disregarded,
  15          ignored, and took for granted the fact that
              sexual assaults and harassment can occur to
  16          young African American males.
  17          68. In particular, [Defendants] acted with
              intentional disregard and indifference, under
  18          notice of two young, large and muscular,
              African American men being sexually assaulted
  19          and harassed by an older white lady.      Their
              concurrent and subsequent actions reflected an
  20          active decision and thought process reflected
              in the studies discussed above - i.e. that
  21          sexual assault and harassment does not occur to
              young African American men, let alone to two
  22          large, muscular young men at the hands of an
              older white female.      Further, should such
  23          harassment and assault occur, it was not worth
              their time and effort to properly address,
  24          resolve, and prevent additional occurrences
              pursuant to any training and policy and
  25          procedures.
  26    SAC ¶¶ 67-68.
  27          While Plaintiffs allege that Defendants were “under
  28    notice” that Plaintiffs are young, African American men,

                                            9
Case 2:20-cv-05554-RSWL-AGR Document 17 Filed 04/22/21 Page 10 of 17 Page ID #:318



    1   the SAC is devoid of factual allegations to support an
    2   inference that Defendants discriminated against them on
    3   the basis of their race, age, or gender.                 Plaintiffs
    4   allege that Defendants were inattentive or even
    5   insensitive to Plaintiffs’ complaints, but there are no
    6   allegations that plausibly suggest this was because of
    7   any protected characteristic of Plaintiffs.
    8         Plaintiffs attempt to salvage their Unruh Act claim
    9   by imputing a belief or attitude—“that sexual assault
   10   and harassment [do] not occur to young African American
   11   men, let alone to two large, muscular young men at the
   12   hands of an older white female”—to Defendants, but
   13   Plaintiffs fail to plausibly connect this attitude to
   14   these specific Defendants.            Without factual support,
   15   Plaintiffs’ allegation that Defendants’ conduct
   16   reflected an attitude purportedly shown in certain
   17   studies does not rise above speculation.                 Nor does it
   18   plausibly allege that Defendants’ conduct was motivated
   19   by Plaintiffs’ race, age, or gender.
   20         Furthermore, the SAC also includes allegations that
   21   undercut an inference of intentional discrimination—for
   22   example, that Defendants lack and/or fail “to enforce
   23   adequate policies and procedures for the proper response
   24   to in-flight sexual assaults.”             SAC ¶ 66.      Intentional
   25   discrimination under the Unruh Act “contemplates
   26   ‘willful, affirmative misconduct on the part of those
   27   who violate the Act’ and that a plaintiff must therefore
   28   allege, and show, more than the disparate impact of a

                                            10
Case 2:20-cv-05554-RSWL-AGR Document 17 Filed 04/22/21 Page 11 of 17 Page ID #:319



    1   facially neutral policy.”            Greater L.A. Agency on
    2   Deafness, Inc. v. Cable News Network, Inc., 742 F.3d
    3   414, 425 (9th Cir. 2014) (citing Koebke v. Bernardo
    4   Heights Country Club, 36 Cal. 4th 824, 853-54 (2005)).
    5   Defendants’ alleged lack of, or failure to enforce,
    6   adequate policies regarding in-flight sexual assaults
    7   does not demonstrate the requisite “willful, affirmative
    8   misconduct” for an Unruh Act claim.               See id.; Young v.
    9   Facebook, Inc., 790 F. Supp. 2d 1110, 1116 (N.D. Cal.
   10   2011) (holding that the plaintiff failed to state an
   11   Unruh Act claim by alleging that Facebook’s customer
   12   service system was particularly difficult for her to use
   13   due to her disability, where the system “treat[ed] all
   14   users in the same cold, automated way”).
   15         Accordingly, because the SAC lacks factual
   16   allegations that give rise to a plausible inference of
   17   intentional discrimination, the Court GRANTS United’s
   18   Motion as to the Unruh Act claim.
   19         United further asserts that Plaintiffs’ claims for
   20   treble damages and attorneys’ fees are untenable because
   21   they are tied to Plaintiffs’ Unruh Act claim.                  See Mot.
   22   10:24-28, 13:5-6.         The Court agrees.        Because the SAC
   23   fails to state a claim under the Unruh Act, the Court
   24   GRANTS the Motion with respect to Plaintiffs’ prayer for
   25   treble damages and attorneys’ fees.
   26         2.    Prayer for Punitive Damages
   27         United argues that Plaintiffs’ prayer for punitive
   28   damages should be dismissed as inadequately pled.                    See

                                            11
Case 2:20-cv-05554-RSWL-AGR Document 17 Filed 04/22/21 Page 12 of 17 Page ID #:320



    1   Mot. 11:2-12:26.        Plaintiffs counter that they “have
    2   sufficiently pled facts to support a claim for punitive
    3   damages under the corporate employer standard,” pointing
    4   to their allegations in paragraphs 21-31 and 102-103 of
    5   the FAC.      Opp’n 7:8-18.       The parties also dispute the
    6   applicable pleading standard for punitive damages under
    7   California Civil Code § 3294.             See Opp’n 8:4-26; Reply
    8   6:20-8:5, ECF No. 15.
    9         As an initial matter, “federal courts sitting in
   10   diversity jurisdiction apply state substantive law and
   11   federal procedural law.”           Freund v. Nycomed Amersham,
   12   347 F.3d 752, 761 (9th Cir. 2003) (quoting Gasperini v.
   13   Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996)).
   14   Although § 3294 sets the substantive requirements for
   15   obtaining punitive damages, the sufficiency of
   16   Plaintiffs’ pleading is governed by the Federal Rules of
   17   Civil Procedure.        See Rees v. PNC Bank, N.A., 308 F.R.D.
   18   266, 273 (N.D. Cal. 2015).
   19         Courts are split, however, as to whether conclusory
   20   allegations for punitive damages are sufficient to
   21   survive a motion to dismiss.             Some district courts have
   22   followed the proposition stated in Clark v. Allstate
   23   Insurance Co. that “[i]n federal court, a plaintiff may
   24   include a ‘short and plain’ prayer for punitive damages
   25   that relies entirely on unsupported and conclusory
   26   averments of malice or fraudulent intent.”                 106 F. Supp.
   27   2d 1016, 1019 (S.D. Cal. 2000); see, e.g., Rees, 308
   28   F.R.D. at 273; Cal. Surgical Inst., Inc. v. Aetna Life &

                                            12
Case 2:20-cv-05554-RSWL-AGR Document 17 Filed 04/22/21 Page 13 of 17 Page ID #:321



    1   Cas. (Bermuda) Ltd., No. SACV 18-02157-JVS(DFMx), 2019
    2   WL 4138006, at *7 (C.D. Cal. June 10, 2019) (“In the
    3   Ninth Circuit, plaintiffs need not plead ‘any
    4   particularity in connection with an averment of intent,
    5   knowledge or condition of the mind.’” (citation
    6   omitted)); Inchauspe v. Scan Health Plan, No. 2:17-CV-
    7   06011-CAS(JCx), 2018 WL 566790, at *10 (C.D. Cal. Jan.
    8   23, 2018) (“The Ninth Circuit has not extended the
    9   Twombly and Iqbal standard to punitive damages
   10   allegations. . . . Accordingly, the Court finds that
   11   plaintiff’s general allegations of ‘malice, oppression,
   12   or fraud’ are sufficient to satisfy federal pleading
   13   requirements.”).
   14         Other courts have applied the stricter Twombly and
   15   Iqbal pleading standard.           See, e.g., Rivin v. Patrick K.
   16   Willis Co., Inc., No. 2:20-CV-07431-RGK-KS, 2020 WL
   17   8365251, at *3 (C.D. Cal. Dec. 4, 2020) (noting that
   18   “courts have pointed out that Clark was decided prior to
   19   Iqbal and Twombly, which changed the federal pleading
   20   standards.”); Polk v. OSI Elecs., Inc., No. CV-14-292-
   21   MWF (ASX), 2014 WL 12787639, at *10 (C.D. Cal. Feb. 24,
   22   2014) (applying Twombly and Iqbal to the plaintiff’s
   23   claims for punitive damages); Kelley v. Corr. Corp. of
   24   Am., 750 F. Supp. 2d 1132, 1147 (E.D. Cal. 2010) (same).
   25         The Court agrees that the pleading requirements set
   26   forth in Twombly and Iqbal apply to Plaintiffs’ claim
   27   for punitive damages.          This conclusion is supported by
   28   the Supreme Court’s discussion regarding the interplay

                                            13
Case 2:20-cv-05554-RSWL-AGR Document 17 Filed 04/22/21 Page 14 of 17 Page ID #:322



    1   between Rule 9(b) and Rule 8.              In Iqbal, the Supreme
    2   Court acknowledged that Rule 9(b) permits “[m]alice,
    3   intent, knowledge, and other conditions of a person’s
    4   mind [to] be alleged generally[,]” but clarified that
    5   “‘generally’ is a relative term. . . . to be compared to
    6   the particularity requirement applicable to fraud or
    7   mistake.”      556 U.S. at 686.          Rule 9 does not, however,
    8   give a plaintiff “license to evade the less rigid—though
    9   still operative—strictures of Rule 8.”                Id. at 686-87.
   10   “And Rule 8 does not empower [a plaintiff] to plead the
   11   bare elements of his cause of action, affix the label
   12   ‘general allegation,’ and expect his complaint to
   13   survive a motion to dismiss.”              Id. at 687.     In short,
   14   “Rule 9(b) ensures there is no heightened pleading
   15   standard for malice, but malice must still be alleged in
   16   accordance with Rule 8—a ‘plausible’ claim for relief
   17   must be articulated.”          Mayfield v. Nat’l Ass’n for Stock
   18   Car Auto Racing, Inc., 674 F.3d 369, 377 (4th Cir.
   19   2012).
   20         The Court then considers whether the SAC
   21   “contain[s] sufficient factual matter, accepted as true,
   22   to ‘state a claim to relief that is plausible on its
   23   face.’”     Iqbal, 556 U.S. at 678 (quoting Twombly, 550
   24   U.S. at 570).
   25         California Civil Code § 3294 permits an award of
   26   punitive damages for “the breach of an obligation not
   27   arising from contract, where it is proven by clear and
   28   convincing evidence that the defendant has been guilty

                                            14
Case 2:20-cv-05554-RSWL-AGR Document 17 Filed 04/22/21 Page 15 of 17 Page ID #:323



    1   of oppression, fraud, or malice.”              Cal. Civ. Code §
    2   3294(a).      A corporate employer may be liable for
    3   punitive damages based upon acts of an employee if “an
    4   officer, director, or managing agent of the corporation”
    5   “had advance knowledge of the unfitness of the employee
    6   and employed him or her with a conscious disregard of
    7   the rights or safety of others or authorized or ratified
    8   the wrongful conduct for which the damages are awarded
    9   or was personally guilty of oppression, fraud, or
   10   malice.”      Cal. Civ. Code § 3294(b).           Malice is defined
   11   as “conduct which is intended by the defendant to cause
   12   injury to the plaintiff or despicable conduct which is
   13   carried on by the defendant with a willful and conscious
   14   disregard of the rights or safety of others.”                  Cal. Civ.
   15   Code § 3294(c)(1). Oppression is defined as “despicable
   16   conduct that subjects a person to cruel and unjust
   17   hardship in conscious disregard of that person’s
   18   rights.”      Cal. Civ. Code § 3294(c)(2).
   19         Here, Plaintiffs identify members of United’s
   20   corporate leadership and allege that they “acted
   21   willfully and maliciously in conscious disregard of
   22   [Plaintiffs’] rights and wellbeing onboard the flight,
   23   so as to constitute malice and oppression” under § 3294.
   24   SAC ¶ 102.      While these allegations related to mental
   25   state are alleged generally, they are supported by
   26   factual allegations that the specified members of
   27   United’s corporate leadership “were responsible for
   28   ensuring the safety of their passengers” and “failed to

                                            15
Case 2:20-cv-05554-RSWL-AGR Document 17 Filed 04/22/21 Page 16 of 17 Page ID #:324



    1   implement and/or enforce adequate policies and
    2   procedures for the proper response to in-flight sexual
    3   assaults, despite their advance knowledge of a myriad of
    4   reports of in-flight sexual assaults.”                SAC ¶ 103.      It
    5   is plausible that such conduct constitutes malice or
    6   oppression.       Accepting Plaintiffs’ factual allegations
    7   as true and drawing all reasonable inferences in their
    8   favor, the Court concludes that the SAC contains
    9   adequate allegations to sustain a prayer for punitive
   10   damages at the pleading stage.             Accordingly, the Court
   11   DENIES United’s Motion with respect to the prayer for
   12   punitive damages.
   13         3.    Leave to Amend
   14         Leave to amend should be granted with “extreme
   15   liberality.”       Moss v. U.S. Secret Serv., 572 F.3d 962,
   16   972 (9th Cir. 2009); see Fed. R. Civ. P. 15(a)(2) (“The
   17   court should freely give leave when justice so
   18   requires.”).       Where a court grants a motion to dismiss,
   19   it should generally provide leave to amend “unless it
   20   determines that the pleading could not possibly be cured
   21   by the allegation of other facts.”               Lopez v. Smith, 203
   22   F.3d 1122, 1127 (9th Cir. 2000) (en banc).                 “However,
   23   leave to amend need not be granted when ‘any amendment
   24   would be an exercise in futility[.]’”                Hoang v. Bank of
   25   Am., N.A., 910 F.3d 1096, 1103 (9th Cir. 2018) (citation
   26   omitted).
   27         Plaintiffs request leave to amend should the Court
   28   grant United’s Motion.          Opp’n 1:15-16.        The Court notes

                                            16
Case 2:20-cv-05554-RSWL-AGR Document 17 Filed 04/22/21 Page 17 of 17 Page ID #:325



    1   that the SAC fails to rectify the deficiencies
    2   identified by the Court in its previous Order.                   The
    3   Court cannot say, however, that amendment would be
    4   futile.     Therefore, the Court GRANTS leave to amend,
    5   provided that Plaintiffs can allege, in good faith,
    6   additional facts to support their Unruh Act claim and
    7   related prayer for treble damages and attorneys’ fees.
    8                             III.    CONCLUSION
    9         Based on the foregoing, the Court GRANTS in part
   10   and DENIES in part United’s Motion.               The Court GRANTS
   11   United’s Motion with leave to amend as to Plaintiffs’
   12   first cause of action for violation of the Unruh Act and
   13   prayer for treble damages and attorneys’ fees.                   The
   14   Court DENIES United’s Motion as to Plaintiffs’ prayer
   15   for punitive damages.
   16         Plaintiffs must file their third amended complaint,
   17   if any, by no later than May 7, 2021.
   18         IT IS SO ORDERED.
   19
   20   DATED: April 22, 2021                  _/S/ RONALD S.W. LEW_____
                                             HONORABLE RONALD S.W. LEW
   21
                                             Senior U.S. District Judge
   22
   23
   24
   25
   26
   27
   28
                                            17
